EXHIBIT 10.19

 
AMENDMENT NO. 1
TO
CONVERTIBLE PROMISSORY NOTE
 
This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of March 14, 2012, by Freeze Tag, Inc., a Delaware corporation (the
"Maker"); and Asher Enterprises, Inc, a Delaware corporation, or its assigns
("Holder") to amend the Convertible Promissory Note dated September 16, 2011
between those parties (the "Note").
 
The Maker and Holder desire to amend the Note and further agree as follows:
 
1.           Section 1.2(a) of the Note shall include an additional sentence at
the end that reads:
 
If the Maker is unable to issue any shares under this provision due to the fact
that there is an insufficient number of authorized and unissued shares
available, the Holder promises not to force the Maker to issue these shares or
trigger an Event of Default, provided that Maker takes immediate steps required
to get the appropriate level of approval from shareholders or the board of
directors, where applicable to raise the number of authorized shares to satisfy
the Notice of Conversion.
 
2.           The last sentence of Section 1.7 of the Note shall be deleted and
replaced with the following:
 
Once the Maximum Share Amount has been issued, if the Borrower fails to
eliminate any prohibitions under applicable law or the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Borrower or any of its securities on the
Borrower's ability to issue shares of Common Stock in excess of the Maximum
Share Amount, in lieu of any further right to convert this Note, the liquidated
damages that will be due is the amount of unconverted principal and Default
Interest accrued through the date of conversion.
 
3.           Section 3.7 of the Note will be deleted and the following language
inserted in its place:
 
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, being only those that were entered into on a voluntary basis,
for relief under any bankruptcy law or any law for the relief of debtors shall
be instituted by or against the Borrower or any subsidiary of the Borrower.
 
4.           Section 3.8 of the Note will be deleted and the following language
inserted in its place:
 
Delisting of Common Stock For Reasons Within the Maker's Control. The Borrower
shall fail to maintain the listing of the Common Stock on at least one of the
OTCBB or an equivalent replacement exchange, the OTCQB tier maintained by OTC
Markets Group, Inc. ("OTCQB") the Nasdaq National Market, the Nasdaq SmallCap
Market, the New York Stock Exchange, or the American Stock Exchange for reasons
that are within the Maker's control.
 
 
1

--------------------------------------------------------------------------------

 
 
5.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.
 
6.            Third Parties. Except as specifically set forth or referred to
herein, nothing herein express of implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted successors or assigns, any claims, rights, remedies under or by reason
of this Amendment.
 
7.            Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State and the federal laws of the
United States of America, without regard to the conflict of laws rules thereof.
 
IN WITNESS WHEREOF, the undersigned Maker and the Holder have caused this
Agreement to be duly executed as of the date first above written.
 
 
FREEZE TAG, INC.
 
By:_________________________________________                                                              
 
Name: Craig Holland
Title: Chief Executive Officer
228 W. Main St., 2nd Floor, Tustin, CA 92780


 
ASHER ENTERPRISES, INC.
 
By: ________________________________________                                                                
Name: Curt Kramer
Title: President
1 Linden Pl., Suite 207 Great Neck, NY. 11021

 
2

--------------------------------------------------------------------------------

 